       Case 1:20-cv-03388-EGS Document 30-2 Filed 03/11/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
MICHIGAN WELFARE RIGHTS
ORGANIZATION, et al.,

                    Plaintiffs,
v.                                                  Case No. 1:20-cv-03388-EGS

DONALD J. TRUMP, et al.,


                    Defendants.




                                  PROPOSED ORDER

      Having reviewed Plaintiffs’ Motion for Admission of Attorney Monique N. Lin-Luse Pro

Hac Vice as counsel for Plaintiffs in the above captioned case, the application is hereby

GRANTED.


      SO ORDERED.


      This _____ day of _________, 2020.




                                           UNITED STATES DISTRICT COURT JUDGE




                                             1
